Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Benito Aguilera Lopez appeals the district court’s order denying relief on his “Motion for Sentence Adjustment and Downward Departure Under Extraordinary Circumstances of Serious Consequences Under Non-Citizen Status.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Lopez, No. 5:09-cr-00035-SGW-1 (W.D.Va. Mar. 12, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.